I take the floor on behalf of His Excellency Mr. Joseph Kabila Kabange, President of the Democratic Republic of the Congo, whom I am honoured to represent. It is a true pleasure to join previous speakers in congratulating the President on his election to the presidency of the General Assembly at its seventy-first session and to wish him and his Bureau full success in the execution of their mandate. I also address this well-deserved tribute to his predecessor, in the light of his tireless efforts that have so greatly served our Organization.
Motivated by the desire to achieve peace, security and development in every one of our States and throughout the world, in September of last year together we adopted a new global development agenda, which we intend to inspire us for the next 15 years. It was meant to overcome the challenges of underdevelopment and poverty and create a more just world with greater solidarity and stability, where equal opportunity would no longer be only a dream.
The theme for this general debate, “The Sustainable Development Goals: a universal push to transform our world”, is an inarguable opportunity. It allows for a first overall assessment of the focus of the new agenda so that, if necessary, we can adjust the path forward in order to guarantee the full achievement of the Sustainable Development Goals (SDGs). Taking into consideration lessons learned from the efforts to achieve the Millennium Development Goals, the Democratic Republic of the Congo chose to integrate the SDGs into our national strategic development plan. It is based on a long-term view and a strategic framework to ensure that our policies and actions align with the issues of climate change as well as the priorities of the African Union’s Agenda 2063, which has committed us to a process aimed at raising the Democratic Republic of the Congo into the middle-income-country category by 2021, the emerging-country category by 2030 and the developed-country category by 2050.
The implementation of this plan will take the form of five-year plans, the first of which covers the period from 2017 to 2021. In this first five-year plan, priority will again be given to the improvement of human capital, by taking on the problem of the demographic dividends that require strict collaboration among various stakeholders in development at both the national and international levels, with a view to ensuring strong, sustained and, above all, inclusive, economic growth. Particular attention is therefore paid to the specific needs of youths and women in terms of education, job training, improvement of their scientific and technological knowledge, health and employment. Actions stemming from this option are designed to jointly implement a programme for building the transportation infrastructure needed to bring agricultural and mining products to market and stimulate the mobility of persons and goods.
Beyond that, there are many challenges, including that of strengthening the national statistical system and the population and housing census, with a view to having reliable updated data for designing, monitoring and evaluating development programmes. In the case of my country, these efforts are naturally linked to the mobilization of funds, in particular by easing the conditions for donors and diversifying financial resources.
With regard to the political situation, my country has entered into a crucial phase of administrative decentralization in order to enable local management. Each of the 26 new provinces of my country currently have authorities that the population has freely chosen, following the elections for provincial governors and deputy governors of the province, which took place in March and April. This new democratic experience will continue when future elections are organized for local authorities in both urban and rural areas, to take place concurrently with the presidential, legislative, national and provincial elections. The Democratic Republic of the Congo has made an irreversible choice in ensuring that access to State power is possible only through the elections.
I would also like to most solemnly reaffirm that, despite delays in registration and preparations, the general elections initially slated for the end of this year will be organized by the Independent National Electoral Commission, which has, under the Constitution, exclusive jurisdiction over them. The elections will take place as planned, that is, as soon as technical conditions permit. Many other challenges need to be overcome in order to allow the organization of free, transparent, credible and peaceful elections. In order to come together and meet these challenges in a consensual manner, the presidential majority, the political opposition and civil society came together over a two-week period in order to engage in an inclusive national political dialogue facilitated by the African Union with the assistance of an international support group.
The right to elect and be elected is a fundamental right both for Congolese citizens who live in the Democratic Republic of the Congo and for those who live abroad. The major challenge today in exercising that right is to ensure that we have inclusive and reliable voting registers. In that regard, I would like to welcome the importance of the voter registration process that began on 31 July, which gives the possibility for people to run for office and to vote. It has included more than 14 million Congolese, those who live in the country or abroad, representing one third of the electoral core, who could not have enjoyed this right without those reforms.
The current political national dialogue in the Democratic Republic of the Congo and the process of peaceful resolution of disputes among Congolese with a view to organizing the elections and consolidating our democracy should benefit from everyone’s support, in particular of political actors who are not yet participating in the process, but who are encouraged to do so. On the other hand, any recourse to the use of violence should be strongly condemned and the perpetrators punished, and any invitation to any insurrection or other unconstitutional mode of access to power should be denounced.
The promotion of human rights has made progress in the Democratic Republic of the Congo, a post- conflict State that has had to face numerous challenges. Two months ago, we hosted a visit from the United Nations High Commissioner for Refugees in the context of cooperation with his Office and the Human Rights Council. We are planning to pursue and deepen reforms in this area. That has certainly been the case with respect to the protection of women’s rights. Two important laws have been recently enacted — one on gender equality and one on changing the outdated provisions of the family code, in order to align the law with international law in force. With regard to violence against women, we have seen reliable indicators that have shown a net reduction of 50 per cent in cases of sexual violence from 2014 to 2015.
With specific regard to the right to health care, significant progress has been achieved in fighting HIV/AIDS and malaria. However, we need to remain vigilant with regard to certain cross-border diseases that had been eradicated in the past, namely, yellow fever and cholera, of which we have recently seen some signs of resurgence.
The mandate of the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO) was extended to 31 March 2017, pursuant to resolution 2277 (2016), in order to support the laudable efforts that the Forces armées de la République démocratique du Congo have been deploying to root out the armed groups that are still resistant to peace. While welcoming the assistance, the Government of the Democratic Republic of the Congo notes that thanks to the security sector reform currently under way, the national defence and security forces have shown greater efficiency and competence in the execution of their mission to protect the national territory and provide security for goods and persons. They are therefore relying on the strategic dialogue with the United Nations to achieve a progressive reduction of MONUSCO personnel and a subsequent transformation of the Mission.
Having informed the Assembly about the situation in my country, I would now like to express the vision of the Democratic Republic of the Congo on several major issues of concern in the world today.
Throughout its existence, the United Nations has made numerous important achievements and attained success in the areas of peace, security, international cooperation, human rights and socioeconomic development. In spite of these results, international peace remains an ongoing quest. In addition, as it operates in a world that is constantly changing and evolving, the United Nations is called upon to exercise its specific mandate to constantly question itself and adapt in order to better confront the new challenges and threats that the world is facing.
That is why reform of our international Organization and its methods and modes of operation is necessary. In that regard, we need to look into broadening the membership of the permanent and non-permanent members of the Security Council. The Democratic Republic of the Congo attaches importance to that reform, which, in order to be viable, must take the political and numerical weight of Africa in the General Assembly into account and allow that continent to fully take part in decisions that concern it, especially since two thirds of the situations reviewed in the Security Council concern Africa. To that end, the Ezulwini Consensus remains the only acceptable basis for negotiation. In the same context, it is important to also strengthen the decision-making power of the General Assembly and the Economic and Social Council to promote peace, social justice, democracy and development.
The international commercial and financial architecture must also undergo profound transformations so that it can adapt to developments and changes on the international scene and so that the United Nations can be a source of hope for all. Moreover, our Organization should promote greater transparency and democracy, particularly in selecting the next Secretary-General, while preserving the rules and practices that have proved to be effective, in particular the regional rotation scheme.
The fight for peace is also a fight against terrorism. That scourge of our century must remain one of the priorities of our Organization. For my country, terrorism is now the most serious threat to international peace and security. The despicable and indiscriminate acts that characterize that phenomenon demand international solidarity and continuous dialogue in order to better organize our response. The peoples living in the eastern part of my country, particularly in the region of Beni, have on more than one occasion become the innocent victims of terrorist violence. That is why we reiterate here our support for the United Nations Global Counter-Terrorism Strategy, as well as our firm condemnation of the scourge of terrorism in all its forms and manifestations.
Our planet is confronting an unprecedented environmental challenge in the form of climate change, which has a direct negative impact on the quality of our lives and which mortgages the very future of humankind. That is why, after having actively participated in the negotiations and the conclusion of the Paris Agreement on Climate Change, the Democratic Republic of the Congo, through the intervention of its Head of State, signed the Agreement on 22 April here in New York. Now we are finalizing the ratification process, which should be completed before the end of this year.
The Democratic Republic of the Congo welcomes another major advancement with regard to international governance, that is, the adoption of the final document
of the recent high-level meeting on addressing large movements of refugees and migrants, namely, the New York Declaration for Refugees and Migrants (resolution 71/1, annex). It is high time to put an end to the thousands of migrant deaths in the Mediterranean and address the root causes of those displacements, which are mainly poverty, armed conflicts and the lack of resilience to disasters. We must make sure that we resolve those problems so that all citizens of the world, and in particular those in developing countries, can live happily and peacefully in their own countries. That is the very basic principle of the 2030 Agenda for Sustainable Development, that is, to leave no one behind.
I have focused my comments today on the launch by the Government of the Democratic Republic of the Congo of the implementation of the Sustainable Development Goals from the beginning of 2016 by determining priority actions, while noting the links between its goals and my country’s new strategic development plan. I have also given a general overview of the political, electoral and human rights situation in my country, while mentioning the partnership between my Government and the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo.
In so doing, I called for United Nations reform through the enlargement of the Security Council and the strengthening of the mandate of the General Assembly. I stressed that there is a need for international solidarity and ongoing consultations in order to better organize our common response to the fight against terrorism. I also recalled the huge importance of the Paris Agreement on Climate Change and welcomed the adoption of the New York Declaration, which provides us with the strategy for managing the large-scale displacements of refugees and migrants, by noting the need to tackle the root causes of those evils.
I will conclude my remarks by once again reiterating our faith in multilateralism and expressing the hope to see everyone uphold and promote its principles and values in the interest of international peace and for the good of humankind. I would like to salute and pay tribute to Mr. Ban Ki-moon, whose mandate as Secretary-General of our Organization is coming to an end. We would like to thank him for his significant contributions to the preservation of the principles and values of our Organization and for his decisive contribution to re-establishing peace and stability in my country.
 
